department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date index no dear date i am responding to your date inquiry on behalf of your constituents and both constituents requested information on the application of the air transportation excise_taxes to the on-demand air charter industry as you requested we responded directly to both and if you have any questions please contact me or sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel index no date dear i am responding to your letter to requesting information about the application of the segment tax to on-demand air charter flights in a recent technical_advice_memorandum tam issued by the irs to you asked us to respond prior to the taxpayer_relief_act_of_1997 vol c b the act the excise_tax on domestic air transportation of persons was calculated solely as a percentage of the amount_paid for that transportation in addition an international_travel_facilities_tax calculated as a fixed amount was imposed on any amount_paid for air transportation beginning or ending in the united_states under the act this percentage was decreased and a new tax on each segment of taxable_transportation was added the act states that the segment tax is imposed on the amount_paid for each domestic_segment of taxable_transportation the term domestic_segment is defined in sec_4261 as consisting of one takeoff and one landing and which is taxable_transportation described in sec_4262 the international_travel_facilities_tax imposed is similar to the segment tax because both are calculated not as a percentage of the amount_paid but as a fixed amount applicable to any amount_paid for the transportation revrul_72_309 1972_1_cb_348 addresses the calculation of the international_travel_facilities_tax in the context of a single payment for a charter that revenue_ruling concluded that when a single amount is paid for a charter implicit in the charter fee is an amount_paid for the transportation of each passenger actually on the flight the similar language in sec_4261 and sec_4261 supports the conclusion that the code should apply to the segment tax in the same way as in the revenue_ruling for the international_travel_facilities_tax thus while the irs has not issued guidance on the segment tax specifically the guidance for the similar international_travel_facilities_tax suggests the segment tax also applies per passenger the secretary can prescribe the extent if any to which any ruling shall be applied without retroactive effect sec_7805 the holding of a tam applies retroactively unless the secretary exercises this discretionary authority generally a tam will not apply retroactively where the irs has a contrary regulation or revenue_ruling on point or where the irs has issued an earlier tam or letter_ruling to the taxpayer concerning the same matter under consideration in the tam rev_proc 2001_1_irb_79 the irs has not issued any regulation or revenue_ruling on the segment tax thus unless the irs has issued a letter_ruling to a taxpayer before issuing a tam it would generally not be an appropriate exercise of discretion to apply a tam nonretroactively simply because the taxpayer disagrees with the position reached in that tam i recognize the application of the segment tax to each passenger may be the subject of disagreement however if a taxpayer is unclear on the application of a particular tax he or she can request a private_letter_ruling rather than wait for published guidance from us we have a letter_ruling program to provide guidance to taxpayers in situations where the application of the code is unclear each year we announce the procedures for requesting a letter_ruling in the first revenue_procedure published in the internal_revenue_bulletin this year’s procedures are in revproc_2001_1 2001_1_irb_1 copy enclosed if you have any questions please contact me or sincerely richard a kocak chief branch associate chief_counsel passthroughs and special industries enclosure o f f ic e o f c h ief c o u n sel index no department of the treasury internal_revenue_service washington d c date dear i am responding to your letter to requesting information about the application of the segment tax to on-demand air charter flights in a recent technical_advice_memorandum tam issued by the irs to you asked us to respond prior to the taxpayer_relief_act_of_1997 vol c b the act the excise_tax on domestic air transportation of persons was calculated solely as a percentage of the amount_paid for that transportation in addition an international_travel_facilities_tax calculated as a fixed amount was imposed on any amount_paid for air transportation beginning or ending in the united_states under the act this percentage was decreased and a new tax on each segment of taxable_transportation was added the act states that the segment tax is imposed on the amount_paid for each domestic_segment of taxable_transportation the term domestic_segment is defined in sec_4261 as consisting of one takeoff and one landing and which is taxable_transportation described in sec_4262 the international_travel_facilities_tax imposed is similar to the segment tax because both are calculated not as a percentage of the amount_paid but as a fixed amount applicable to any amount_paid for the transportation revrul_72_309 1972_1_cb_348 addresses the calculation of the international_travel_facilities_tax in the context of a single payment for a charter that revenue_ruling concluded that when a single amount is paid for a charter implicit in the charter fee is an amount_paid for the transportation of each passenger actually on the flight the similar language in sec_4261 and sec_4261 supports the conclusion that the code should apply to the segment tax in the same way as in the revenue_ruling for the international_travel_facilities_tax thus while the irs has not issued guidance on the segment tax specifically the guidance for the similar international_travel_facilities_tax suggests the segment tax also applies per passenger the secretary can prescribe the extent if any to which any ruling shall be applied without retroactive effect sec_7805 the holding of a tam applies retroactively unless the secretary exercises this discretionary authority generally a tam will not apply retroactively where the irs has a contrary regulation or revenue_ruling on point or where the irs has issued an earlier tam or letter_ruling to the taxpayer concerning the same matter under consideration in the tam rev_proc 2001_1_irb_79 the irs has not issued any regulation or revenue_ruling on the segment tax thus unless the irs has issued a letter_ruling to a taxpayer before issuing a tam it would generally not be an appropriate exercise of discretion to apply a tam nonretroactively simply because the taxpayer disagrees with the position reached in that tam i recognize the application of the segment tax to each passenger may be the subject of disagreement however if a taxpayer is unclear on the application of a particular tax he or she can request a private_letter_ruling rather than wait for published guidance from us we have a letter_ruling program to provide guidance to taxpayers in situations where the application of the code is unclear each year we announce the procedures for requesting a letter_ruling in the first revenue_procedure published in the internal_revenue_bulletin this year’s procedures are in revproc_2001_1 2001_1_irb_1 copy enclosed if you have any questions please contact me or sincerely richard a kocak chief branch associate chief_counsel passthroughs and special industries enclosure
